 SAN -FRANCISCO TYPOGRAPHICAL UNION NO.-2-1;San Francisco Typographical UnionNo. 21InternationalTypographical Union,AFL-CIOandCali-forniaNewspapers,Inc. d/b/a San Rafael Inde-pendentJournal. Case 20-CB-2205August 4, 1971DECISION- AND- ORDERBY CHAiaat iw MILLERAND. MEMBERS'AND KENNEDYOn August 3, 1970, Trial Examiner Allen Sinsheimer,Jr., issued his Decision in, the above-entitledproceedingsfinding that-the Respondent had engagedin and was^engaging in certain unfair labor practiceswithin the meaning-of't'he National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as setforth in the 'attachedTrial'Examiner's Decision.Thereafter, the Respondent filed exceptions to', theTrial'Examiner'sDecision arid' a brief in supportthereof. The-General Counseifiled limited exceptionsto the Trial- Examiner's -Decision and -a brief- insupport of that, Decision.' The Charging,,Party ` alsofileda brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section "3(b)_ of theAct, the National LaborRelations_Board has delegat-,ed its powers in connection with this case to' a three-member panel.The Board has, reviewed the rulings, of the TrialExaminer made at the hearing and finds that noptejudicial error was committed. the rulings arehereb affirmed. The Board has considered the TrialExaiier's,Decision, the exceptions and briefs, andthe 'elie record" in the case,LLand hereby adopts the'findings, conclusions, Nand recommendations I of theTrial Examiner',, as modified below.ORDERPursuantto Section 10(c), of, the National LaborRelationsAct, as. amended, the- National Labor.Relations Board adopts as=its Order the Recommend-ed Order of the Trial Examiner"as modified below and-hereby= orders that the Respondent,, San 'FranciscoTypographicalUnion No. 21; InternationalgraphicalUnion, AFL-CIO,its officers, 'agents,^a'ndrepresentatives,shad' iake the action set forth in theTrial Examiner'sRecommended Order,as so modi-fied.1.Delete paragraph1(b) of the TrialExaminer'sRecommendedOrder and -substitute'the, following,paragraphin lieu thereofInitiating charges or proceedings against,or finingor otherwise disciplining,Foreman Gordon Dixon192 NLRB No. 71523because of his conduct and performance of, wprk.as the selected representative-, of California News-papers,Inc.d/b/a San Rafael IndependentJournal, for the purposes, of-collective bargainingor the adjustment of grievances.2. ,In fn. T8 of the 'Trial Examiner's`' Decision,substitute `a 20 for 10 fdays: -`,°._-, r3.Substitute the' attached Appendix A for theTrial Examiner's,Appendix A.'-,TheGeneralCounselrequests,that-the, charges,,and ;proceedingsinitiated-by Respondent against Dixon,as well as theresulting fine, be,considered, partof the 8(bx1XB)conduct herein. We agree that it should-beand shall modify the Trial Examiner's Recommended=Order andAppendixto reflect this finding.2 Local Union No. 2150, I?uernationallBrotherhood ofElectricalWorkers,AFL-CIO (Wisconsin'Electric Power CoVany),192 NLRB No. 16.APPENDIX ANOTICE TO MEMBERS' - ' ' -POSTED -BY'°. ORDER— OF THENATIONAL LABOR RELATIONS BOA}W`An, Agency` of the. United -'States , GovernmentWEWILL NOT inanymanner restrainorcoerceCaliforniaNewspapers, Inc:. d/b/a San RafaelIndependent Journal` in the selection of represent-,,fives chosen 'by' it 'fora the purposes of collectivebargaining or the adjustment of, grievances.WE,, WILL NOT, institute charges,, or proceedingsagainstGordon ` .Dixon,, or.-,-fine'- or otherwisex discipline` him, .,because,, of his ,conduct and-performance of"work as the selected representativeof California Newspapers, -Inc. d/b/a Ban RafaelIndependent Journal;' for the-'purposes of collec=tive bargaining or the adjustment of grievances.WE WILL rescindall fines and'costs-and all otherdisciplinary ;action and excise=and expunge allrecords or other evidence' " our filesconnectedwith or, related=` to the charges and proceedingsagainstGordon Dixon arising out of or connected'with.the discharge-of Paul Austin. -WE WILL rescind any disphnary' action takenagainst Gordon' Dixonand,_exciseandexpungertatI1Ilrecords or other evidence in our files resultingfrom, charges and proceedings, brought againstGordon Dixon because of his working for theCharging' Party, during ,the course-of-the--strikecalled-by us.SAN FRANCIScoTYPOGRAPHICM. UNIONNo. 21, . INTERNATIONAL -ThPO,GRAPHICAL"UNION,AFL-CIO(Labor'Organization) 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedBy(Representative)(Title)This- is an official notice and must not-be defaced byanyone.This notice -,must remain posted for 60 consecutivedays from the date of posting and, must not be altereddef aced, or covered by any other material. , ,Any questions concerning this notice or compliance-withitsprovisionsmay be directed to the Board's,Office, '13050 Federal,,- Building, - Box 36047, '450Golden Gate Avenue, San "Fr"ancisco,'"California'94102, Telephone 415-556-3197.'TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINsHEZMER, JR.,Trial Examiner:Thisproceedingwas heard at San Francisco,California,on May 6, 7, and13, 1970.1The complaintherrein,issuedonApril10,1970,2based on an original .charge filed March 5,'1970, and anamendedcharge filed ' April 7, 1970,alleges violations ofSection 8(bxl)(B) of the Act by virtue of charges(before it)filedby Respondent Union against foreman GordonDixon,a union,member,which resulted in fines in oneinstance and which,-were-stillpen4ingfitial action beforethe- -Union in, the.other.The, issue in the first.instanceinyolves,the question of whether,the, Respondent's action infiling charges and fining-a foreman, who was a unionmember,for his action`and conduct involving andsarisingout of the terminationOf an employee,was a violation ofSection 8(bXl)(B). -The issue in-the second instance arisesfrom charges filed against the same foreman for. continuingto-work during the course of`a strike called by.Respondent.Upon the entire record,including my observation of thewitnesses,and after due consideration of thebrief s,filed bytheGeneralCounsel, ,the , Charging,, ;Party,and theI.esponilent, I make the following:3FINDINGS AND CONCLUSIONS-1.Tilt BUSINESS OF THE CHARGING PARTYCaliforniaNewspapers, Inc.,, a corporation .d/bla' SanRafael Independent. , Journal, herein called,, the ChargingParry, is engaged in' commerce within theeaning of theAct I the Board's jurisdictional standards, and! so find.II.THELABOR ORGANIZATION INVOLVEDSan FranciscoTypographical Union No.,21, Internation-ailTypographicalUnion, AFL-CIO, herein called ther It had been consolidated with Case20-CC-965 but wasseveredtherefromby order of the Trial Examinerat the hearingon May 7.'An, answer to,the complaintwas filed April 16, 1970,an amendmentto the complaint wasissued ApnT 24,==1970,an answer to the amendment tothe complaint:Was ,dated,May 6,1970, a furtheramendment to thecomplaint was filed at; the hearingMay 6, 1970,and another amendment tothe complaintat the hearingon'May 13, 1470, and an amendment to theanswer was filedon May 13,-1970,also at the hearing.3The General,Counsel has filed a motionto correct the recordherein.Respondent, is a labor organization' within the meaning of, , , ,,,- -zIII.THE ALLEGEDUNFAIR LABOR PR4^CTICBS,A. - BackgroundThe Charging Party- and Respondent -Union had beenparties to collective-bargainingagreementsfor many yearswith the latest agreement bearing expiration date ofNovember '2, 1968. 'rhereafter,,'a bargainingzielationshipcontinuedto at least' January 7, 1970, whena strikeoccurred There isdisagreementas to whether the terms ofthe` latest:', contract-"were continued, in effect, betweenNovember, 2, 1968,and January, 7, 1970, which I do_ not.consider,necessary to, resolve;herein.By the, terms of-the,agreementending,,November , 2, 1968, and,Fof —prior,agreements,the composingroom foreman wasrequired tobe a union member.Gordon Dixon, ,at all times involvedherein, was the mechanicalsuperintendentand composingroom foreman for The Journal. Dixonhas been"amemberof'the Ui ion for over 40',yearsand` continued`to maintainhismembership duringthe time hereininvolved, except assuch,may have been affected by the events which will be setforth. It was admitted, stipulated and1filnd that,Dixonwasthe composing-room foreman and a supervisor within-themeaning, of, the Act-and a representative of the employer inthe handling` and- adjustment of grievances-up to and—includingJanuary 7, 1970. The record furtherestablishes;and I find, that Dixon continued to be, up to and includingthe time of the hearing, composing room foreman,, asupervisor'within'the-meaning=of the Act'anda representa-tive of the, em'ployer' in the "handling and adjtistrnent ofgrievanceswho would have dealt with any grievances ' whichmight have arisen after January 7, t970, as wellas before.B.Statement, of Pertinent Facts.,.OnOctober 10, 1969, one of the employees of thecomposing room, ,a,,mem,ber of Respondent, Paul Austin,was absentafter'lunch. Dixon inquired as to where he was.Austin's immediate' supervisor; .Kent 'Dreitzler, said, hedidn't know but the chapelchairmanmight know. Dixonlearnedfromthe chapel chairman4 that Austin had takenthe afternoon off. Dixon tlieninquired of Dreitzler whetherAustin had said anything about leaving and Dreitzler saidAustin, had not Dixon then informed',the chapel chairmanthat`hewas going to discharge Austin and didso.,The following.'I onday, October` 13,the employees in,thecomposing room ,comprising'Respondent's chapel, At The,Journal ,met. concerninga verbal grievance - based, onAustln-ss discharge.,,Austin, spoke and,Dixon indicated hewould have allowed`' Austin the timetoff if he had asked forit.' "Followingdiscussionthe ° chapel' voted to reinstateNo opposition,thereto has been received, I have carefully,checked therequested corrections and find that they are m order. The motionto correctthe record is hereby granted andthe corrections incorporated herein asAppendixB. [Omitted-.from publication.]4-The' chapelis, the group of printersin the employ fk he Journal andthe chapelchairman is its representative in a position comparable incertain respects to a shop steward.A chapel'is a part ofthe structure'of theRespondent Union and its duties and functions are specifiedinthe Union'sconstitution,laws, etc, SAN FRANCISCO TYPOGRAPHICAL UNION NO. 21Austin.Thereafter, ` the assistant chapel chairman askedDixon if he wouldappeal the chapel's decision.Dixon saidhe would'not and that he_ wasn't- going to rehire Austin-either. ,On October 17, the president of Respondent filedcharges against"Dixon for failing to rehire Austin or toappeal the chapel'sde_ cision.5On November 16, at - itsmembership-meeting,Respondent voted to deem thecharges cognizable.6An investigating committee was thenappointed and ameeting thereof set-for December 1. Dixon:Upon receipt of the-letter,hetelegraphed Respondent's president protesting the noticeand requesting a-continuance.He was informed it was toolate to cancel the meeting.?On December 21, theinvestigating`committee,recommended that the member-ship consider the charges worthy of trial.By letter ofDecember-13,Dixon was,informed-of this recommenda-tion,that it had been adopted and that a trial committeehad --been appointed.-'-He` was also requested'to appearbefore it on January 14, 1970.By telegram of January 13,The Journal's general-manager informed Respondent'spresident that he'hadinstructed Dixon not to appear. OnJanuary 18;1970,the trial committee issued its reportrecommending four fines°of $100 each plus costs. On thesame day, Respondent'smembers voted to, adopt therecommendations, and impose the fines.On January 23,1970,Dixon was notified by letter of the membership'saction and the total amount he was fined, $418.-On January'29, 1970,Respondent's president preferredcharges againstDixon, for failing to cease work inobservance of Respondent's strike and"continuingto workthereafter.President Olson mailed a-copy to Dixon advisinghim -that, the charges would be presented at a membershipmeeting on February 15. On March 23,Olson advisedDixon that the membership had voted at arecessed meetingon- March 15to deem cognizable -the-charges preferred onJanuary 29 and that an investigating committee had-beenappointed.,Dixon was requested to appear before suchcommittee.By l`e'tter of'May 1,Dixon was,-informed that theinvestigating committee had recommended that the chargeswere worthy'of--trial and the membership had adopted thison April 19. "Dixon was further informed that'a trialcommittee had" been appointed and was requested toappear-before it-onMay 11.The trial committee met May1 I and 2'days later, at the hearing Respondent's presidentsaid he didn't know-exactly what action had been taken buthe understood from one of the members that it wasrecommending that'Dixon be expelled.The foregoingrepresents the status of these charges at the close- of thehearing herein and `accordingly all that I, can or willconsider in arriving-at a decision herein.sC. Findings and ConclusionsSection 8(b)(1)(B) which is here involved provides-that:Itshallbe an unfair labor,practice for a labororganization or its agents-to restrain or coerce an employer in the selection of- hisThe formal charges were four in number and specified-violations ofspecific provisions of ITU constitution,ITU bylaws,ITU general laws, andlocal-,laws,respectively. ,-6Which means-a finding of sufficient evidence to warrant sending thematter to an investigating committee.7 It does not appear that any issue has been raised herein as to thepropriety of the proceedings as such.525representatives for the purposes of collective bargaining,or the adjustment of grievances.1.Respondent's action against Dixon arising fromthe Austin discharge `The General Counsel contends that Respondent's actionsagainst Dixon because of the discharge of Austn:•and hisalleged failure to appeal the decision of the chapel violatedthe above section under, the decisions of the - Boardinterpreting it. The Respondent contends that the Boardhasmisread Section 8(b)(I)(B) "to precludeany kind 'ofunion`disciplineof a ` foremanmemberirrespective ofwhether the discipline-is related to the foreman's authorityto represent the employer in matters of collective bargain-ing and the adjustment of grievances,"Apparently thiscontention relates to the Union's charge of refusal or failureby Dixon to comply with procedures required"by thegeneral laws of the Union and adopted by reference in therecently expired contract.-However, the Board cases, as Respondent counselconcedes,;make no distinction between discipline fornoncompliance with union rules and discipline related tothe 'foreman'sauthority to adjust grievanceswhere agrievance or potential grievance maybe involvedIn this case,as the record reflects, the application of union proceduresand laws to a matter or situation involving a grievancenecessarilywould affect the authority of Dixon, theemployer's representative with respect thereto.Respondentcounselmakes an additional contentionthanthe case isdistinguishedin one,significant respectfrom those wherethe Board has expressed its views,in that the foreman's(Dlzon's)membership at the time of-the events in'the case"entirely voluntarily and cannot be' found to -have beenrequired by a collective-bargaining agreement."Withoutdetermining whether-6r' an agreement was still in- of feet,I notetwo items:-First,that Dixon had attained an agew h e r ea s a m e m b e r i n g o o d s t a n d i n ghe was eligible -for a '$100 a month pension from-the Respondent'and"was - alsoentitled to a $500 mortuary benefit. This latter- Wouldcertainly-impel a continuation of union membership onDixon's part without reference to a contract. Moreover;under the Board decisions it does not appear 'to benecesss y that membership be required under a contract orthere-be compulsion to -maintain memberships but it hasbeen found sufficient that the foreman be a member subjectto union control, or discipline, and that such` discipline' iseither' imposed or sought to ':be imposed-by - way ofexpulsion,fine,or otherwise. The Board has -accordinglyfound 'Violations in, cases such ` asHorner,New MexicoDistrict Council of Carpenters and Joiners of America (A. S.Horner, Inc.),177 NLRB No. 76, andNew Mexico DistrictCouncil of Carpenters and Joiners of - America, UnitedBrotherhood.,of Carpentersand Joinersof America (A. S.Horner, Inc.),176 NLRB No. 105.In neither can was thes In a brief filed by the Charging Party,it is asserted that Dixon wasfined by the Union the sum of$10,000 for his action in working during thestrike.This is not a part of.the formal record and was not preseated.in theform of -either a stipulation or motion.The fact of-aline, if true, in myopinion,would not materially affect resolution of any, issue hetein. Norwould, the amount of fine for there is no allegation of issue with respectthereto. 526>^DECISIONS-,OF NATIONALLABOR RELATIONS BOARDsup rvisor who , was disciplined required to be, a union.emberThe Board has also specifically held inToledo Locals Nos.15-P fl.and ,,272 ,of ; the,- LitAogrqphers _and PhotoengraversInternationalUnion AFL- CIO (The. Toledo Blade Company,Inc.),175 NLRB No. 173, which is quoted inDallas MailersUnion Local No.143 andInternationalMailers Union (Dowpany,Inc.)1 N LR To. 49, that it is apparentJones -ComBfrom the language of:Section 8(b)(I) 'B)` and the reasoningof, theBoard "that it`is;notan essential element of the unfair .labor, ;practiceS that" the disciplined supervisor be a'compelled union member" under: a, union ''securityclauseobtained by the ln,on. It s is enough " that his , actual'meinbeyrship hasucolorably subjected- him to the offensiveline in, its effect'on.his employer's right to rely uponhim as arsuperor.The foregoing is contra to Respondent's contention thatthere must,, be. a requirement-or^, compulsion of , unionmembership predicated on acontract between the parties. I ,accordingly conclude and find that^by imposing the fineson _ ixon because of his action involving the discharge' of"Aus ,10 :Respondent restraineiand, coerced the' ChargingPart , in its selection of a representative for the purposes ofcollective bargaining or the adjustment of grievances andthereby violated Section $(b)(10)-,of the,Ac;t.112.. —Respondent's `action.against.Dixon ,for workingdu ringthestrileW,#4,, respect. to the alleged violation by Respondent .ofSection, 8(b)(i)(B); by . the charges,, proceedingsand anyacti'jstemming therefrom—; against Dixon for workingduri grthe caur-se of ttlae,stzike, called `"`ratting".— it appearsthat. , f. tespondentproceeded thr©uthe steps of (1) findingthe c arges°cogni?able, (2),to appointment of an investigat-Trig eorpinlttee} to ,(3) an, investigatigIitfinclinga,that thematter, should be tried, to (4) ,a trial whose resultswere notdisclosed asof thetime of, therear—irig.There. 4r -admittedly certain differences in the actiontaken against Dixoi arising out of working during the strike,,from the, action, taken,against him arising out of .the Austindischai ge.; aTo, begin with the, r impact , on the employeescontrol,of bargaining and grievances may appear less directinsofasatdoesnot gstem. from conduct directly involving,;a gri vane. Any of feet on subsequent grievances therefore . ,cornaboutthrough they impact , of. , a fine,,.expulsign,orothdiscipline,, imposed upon at foreman who-,crosses apicket linefor,,hiss;working during the strike.The.Unionaccordingly, content ds,that,this is-related to union member-ship and not, to conduct as, a-represent ative of the employerand that. said impact would, necessarily be.indirect and aresult af+unioivmembership. unconnectedwith any effort to,9DoxJones"Inc; supra, p.9, TXD.10theBoard 'has alsoheld that the factxthat the pressure on theemplo^er may'be'indirectrather than,direcf does notalterthe ultimate fact,that p sure wasexerted for the purposeof interferingwith the employer'scontrol' over its representative.SeeSan FranciscoMailers, Union No. r 18;ITU,112, NLRB No. 252.., ; , ' _,'+'s>s ,44ishould be noted thatthe;Boardhas held thateven though an actual,grievance is notinvolved— the fact thata representative, has the *authority,aand is coerced in.a--litre, way by-a union isa violation.See Toledo Local No.15=P and 272-of the Lithographersand Photoengravers International'Union,supra.restrain or coerce the, ;employer in selecting;his representafive for handling and adjusting grievances. However, as,Setforth, ;supra,footnote 11, a-determination of restraint, andcoercion of an employer in the selection of a representativefor the handling or adjustment of grievances is not affectedby the fact that, there are no,current grievances.-Here Again the Respondent also argues the absence,of>acontractual requirement, of, union .membershipas a missingelement to a findingof restraint and coercion by it.First,,asto the -latter, ,I have,-noted . before that there .would becompulsion on Dixon from;theUnion's actionboth-^sy-way,of threatened or potentialfinesand becauseof- threatenedor,.potential loss of substantial benefits,12 were he to sufferloss of goodstanding_in the Union.Second,as the. Boardhas found,13a contractual requirement of unionmember=ship_is not a prerequisite to a findingof restraint or,coercionunder Section 8(bXI)(B).The Union also contends that the Board-has not-ruled on,the precise question here and,, because the Supreme Courthas held that Section, 8(b)(1) does not apply .,to the.imposition— of a union fine 14 or to.-expulsion, that. ^thef-policieswhich . underlie, theyAllis-Chalmersdecision are,equally applicable to Section,8(b)(1)(B).Respondent arguesthat theAllis-Chalmersdecisionin essence recognizes "the,power in the chosen union to protect,,against erosion of its,status ..= ,_ through reasonable discipline of members andparticularly in strike situations is- not less-important withrespect to supervisors who become strike breakers then withrespect,to employees who turn against the Union."_Respondent, also,arguescogently that,thepolicy underly-,ing {8(b)(IXB) that, employers be free, ffrom undue pressuresin,the selection of supervisors who handle, grievances andbargaining-is not -unreasonably affected,-by, allowing the,Union to enforce its internalrules,againststrikbreakers;and Respondent states further that a.strike parti ularly,"inthe _present case,is-theuitirnate-test of strength of the Unapt}asran entity and survival of-representation rights may well,hang in^the.,balance. " It argues that in enforcing its rules in,such -situations,the supervisor-membpri,must choose toeither go with it or against it and there is nomiddle ground.,Respondent -contends further that in either case there is nocontinuing pressure against the employerunder 8(b)(1,XB),because if the supervisor sides=with the,Union, the employer,is free to replace him and if he,c bs"S sthe picket line hedemonstrates, his freedom fromunionpersuasion.Inote first in connection -witwith the above that. 8(bX1)(B),dealing;withinternal union rules,and affairs that is applicable,to 8(bxl)(A) which was.involved in, theAllis-Chalmerscase,supra.'5, InNewMexico District Council of Ca'rp'enters and Joiners of America(A.S. Horner, Inc., supra),the Board said:The Respondent— relying onN, .L.R.B. v. Al(is-Chat-12 Substantial pension rights andfmorttiary benefits.13 See casescited,supra.11,14 rSeeN.LItB. v. Allis-Chalmers,388 U.S: 175.is Section 8(b)(l)(A)including the proviso thereto is as follows:It shallbean unfairlaborpractice, for alabor,organization or itsagents-_ ._. ;,to restrainor coerce employees in the exercise-of the rights--guaranteedin section 7:Provide4Thatthisparagraphshall, notimpair theright of a labororganization to prescribe its ownrules-with respectto the acquisitionor retention of membershiptherein. SAN FRANCISCO TYPOGRAPHICAL UNION NO. -21'mers Manufacturing Co.; et al.,388 U.S. 175, contendsthat its-conduct in disciplining Freese for violations, ofits internal union rules and regulations was within itslegitimate internal interests as a labor organization, aspermitted-by .the proviso to Section8(bxl)(A)l of theAct. We ft'nd no merit in this contention.,The SupremeCourt's retionale inAllis-Chalmers,does not permit alabor organization to-interferewithan employer's right,under Section 8(b)(1)(B),to,selectits representatives forthe purposes of collective bargaining or. the adjustmentof grievances.Thus, inSan Francisco-Oakland,Mailers',we.distinguished theAllis-Chalmerscase and held thatthe proviso,to Section 8(b)(1)(A)isliinnited,to thatsection only and is not a part of Section 8(b)(1)(B).-Second, whatever,might be the effect on-a union ofinhibiting its action against rank-and-filemembers whomay work during a strike, discussed in4Ifis-Chalmers;-theeffect of only inhibiting such action against foremen isobviouslyquite different.The firstaffects all,the latter onlya few by comparison.It is these whom the'provisions of8(b)(l)(B)arespecifically-'directed'to.Protectinganemployer with respect to his control over foremen wouldnot thwartor greatlyinhibitthe union's control overmembersgenerally.Further,as to Respondent's `contention concerningcontinuing pressure against the employer, the ChargingParty and,theUnion'here have had a bargainingrelationship-Which has required the foreman to be a unionmember.A union'strike would ordinarily have asa purposethe effecting of another`contract.There is neither reason toassume nor,evidence to conclude that the Union would notseek to,have.a union-foreman in the plant were it to enterinto another contract..If the latter is the case,,it is difficultto see how-the -i strike-and other matters could be resolved if,the employer were to retain a nonunion foreman. Wouldthis not pressure Dixon and hence his employer?In_ .addition the provisions of 8(hxl)(B) do not indicatethat- the foreman must make a choice as a member of theUnion.Rather the statute is in terms directed to the Unionand what it cannot-do.The` Board has' held that expulsionof a supervisor would likely have an inhibiting "effect onhis future conduct as a supervisor and representative of theCompanybecause of his desire for reinstatement in the Union,and would.accordingly restrain and coerce the Companyfrom retaining him as itsrepresentative within the meaningof Section,8(b)(.lXB)of the Act "16(Emphasis'supplied.)The same would also be true.of other disciplinary action byfine or suspension from good standing. -Furthermore,the Trial Examiner is expected to follow theBoard insofar that it has indicated a position and in thisinstance additionally,although the case is not identical, theBoard has held inNew Mexico District Council of Carpentersand Joiners of America(A. S. Horner Inc.), supra,thatRespondent therein violated Section 8(bXl)(B)by fining asupervisor of the Company"for failing to cease work whenrequested to do so by an authorized agent of theRespondent."The employer in that case was not makingcontributions to the Respondent's health and welfare fund.The Respondent therein was boycotting the employer withwhom it did not have a contract while making it a violation5'27subject .to^fine for its members to work for such employer.The Board stated, "It is clear, thereforethat compliance byFreese with the Respondent's demands would have had theeffect of depriving the Company of the services of itsbargaining or the adjustment of grievances." (Emphasissupplied:)A recent Trial Examiner'sDecision,Milwaukee- Printing& Pressmen Assistants, Union, No.-7 ,-TXD l-87-=70 April 2,1970, of Trial Examiner George Downing is`also'peftineent.Therein he found, that a'unioh s` fine o• a ww oikking foremanin charge of the pressroom #ercio'ssi^ig>ie union's-picketline violated Section = 8(b)(1)(B) `"Trial 'Exhniin"er Downingstated:As the Board - has voted,, the -fg,"'drotherdisciplining of`a_managemenfepresentative^vIill have`an inhibiting effect on"hisfuture cbnduct as-a: supervisorand- representative of the employer' and, will'accbrdinglyrestrainthe employer, "from,,retaininghim 'as'Atsrepresentative. Such disciplinary measures will also be aclear signal to'other foremen, Who under the establishedpractice are members of the Union, that they would besubject to similar' discipline if" ` they ° administer thecontractordisposeof '-grievances `; in "a '`marinerdispleasing to the union. 'Thusthe " effect` `of' thedisciplinaryaction is to restrain-ands coercetheemployer within the meaning-of Section 8k-1)(B) byiimiting'itst at any time tos make acid rely upon aselection of representatives from an uncoerced`group ofsuch supervisors whoseAoyalty to [it] has''not° beenprejudiced."D`allas'Ma`ilers'Union etc." (Dory ' JonesCompany, Inc.),181 NLRB No. 49 quoting from'ToledoBlade Company,' supra.The Hornet case and the other cases ' cited' reflect theBoard's interpretation of the meaning, and application zofSection 8(b)(1)(B): 1-consider these applicable and bindingherein and accordingly find that by bringing''the chargesand conducting the proceedings against Dixon, whichcould lead to disciplinary action by the ^ _Union, theRespondent restrained' and coerced the Charging Party inviolation of Section 8(bxl)(B).IV. THE EFFECT OF THE UNFAIR LABOR = PRACTICESUPON COMMERCEThe activities of the Charging Party, set forth, in. sectionIII, above; occurring-in connection with theoperations,ofthe Charging Party described in section'!; above, have aclose, intimate, ,and substantial relation to .trade traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Charging Party has engaged inand is engaging in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action which I find necessary toremedy and remove the effects of the unfair labor practicesand to effectuate the policies of the Act.16DallasMailersUnionLocal 181, supra 528DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon thebasisof the foregoing findings and conclusionsand upon - the entire record in this case, I make . thefollowing: .-,CoNCLusIONS OF LAW4.The Charging'Party is engaged in and affectscon erce within the meaningof the Act,2,.The.Union is-, a, labor organization within themeag ofthe Act.The-Union has violated Section 8(bxfj(B) of the Actbyfining,. Forep,Gordon Dixon for his conduct inconnection'h' ,the discharged, employee Austin as setforth above.a.The, Union; has violated Section. 8(b) (1)(B) of the Actby initiating charges And conducting proceedings pursuantthereto againstForeman Gordon Dixon for his continuing,to,workduring. the course of a strike conducted by thef Rspondent against theCharging Party.RECOMMENDED ORDER...Upon,_the basisof the foregoing findings of fact, andconclusions,of law,and the entire record in this case, it isrecommendedthatRespondent, its officers, agents, andrepresentatives, shall:1,Ceaseand desist from:(a) In ;anymanner restrainingor coercing CaliforniaNewspapers, Inc, dib/a SanRafaelIndependent Journal,in` --the selection, ` of representatives chosen by it for thegrievances,(b) Fining or otherwise disciplining Foreman GordonDixon becauseof his conduct and performance of work asthe selectedrepresentative of California Newspapers, ,Inc.,, `d%b/a'San °RtafaelIndependent Journal, for the purposes ofcollective bargaining or the adjustment of:grievances. , .affirmativeactionwhich isTake the- followingnecessary to effectuate the policies of the Act:(a) Rescindall fines and costsand all other -disciplinaryaction againstGordon Dixon, and excise and expunge allrecords orother evidence in the files of Respondent19 In the event no exceptions are filed asprovided by Section 102.46 ofthe Rules and Regulations of the National`LaborRelations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall, as`provided in, Section 102.48 of the' Rules and Regulations, beadopted,by,the Board and become its findings,,conclusions,and order, andall objections thereto shall be deemed waivedfor allpurposes- In the eventthat the Board's Order is enforcedby a Judgment of a UnitedStates CourtofAppeals,the words in the notice reading"Posted by Order of theconnected with or related, to the charges") and ;,proceedingsagainst Gordon, Dixon arising out of or connected with thedischarge of Paul Austin.(b)Rescind any fines,suspensions, expulsions, or otherdiscipli nary acts that may have been-taken'against GordonDixon, and excise and expunge all- r'ecords' or other' evidence in the files of` Respondent resulting- from chargesand proceedings br"ought,-againstGordon Dixon because ofhis working for the California Newspapers, Inc:, d/b/a SanRafael ,Independent Journal, during the course of the, strikecalled by the Respondent.(c)^ 'Advise the said' Gordon Dixon, in -writing; thatDespondent has taken` the aforesaid action'-in- compliancewith paragraphs 2(a) and (b) above and that' it, will ceaseand desist from., the actions forbidden in paragraphs 1(a)td (b)'of this.RecommeiidedOrder.(d)-'Furnish' theRegional Director .for Region 20, inwriting,, signed" copies of said notice for posting, byCalifornia Newspapers, Inc,,'d/b/a Sari Rafael Independ-ent Journal, if willing, in places where notices to employeesare, customarily posted. Copies of, said notice, to befurnished by' the Regional Director,Rshall, afterbeing signedby the Respondent, be forthwith returned to the RegionalDirector,for disposition by him.(e) Post at its business offices, meeting halls, and all ,otherplaces where notices to members are customarily posted,copies of the attached, notice marked' ; "Appendix A.".Copies of said notice, to be provided by, the RegionalDirector, for` Region.20, shall, -after being duly signed byrepresentatives-of the Respondent,- be posted by Respon-dent, immediatelyupon receipt thereof and be maintainedby-it. for a period of,60 consecutive days thereafter 'inconspicuous-places, including, all places where notices tomembers and empl'oyees`are^ customarily posted.' Reasona-ble steps shall be taken-by the Respondent to insure thatsaid- -notices are not - altered, defaced, or covered by' anyother material.17'(f)Notify the Regional'Director"for Region 20; in writing,within 20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.lsNational LaborRelations-Board"shallbe changed to read"PostedPursuant-to a Judgment, of the UnitedStateiCourt of Appeals,Enforcingan,Order of theNational LaborRelations Board."is In the event that this' Reconnnended Order is adopted by the Board,thisprovision-shall be modifiedtoread: "Notify theRegionalDirector forRegion 20, "in writing,,within 10 days from the date ofthis Order, whatsteps it has taken to comply herewith."